COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bray and Fitzpatrick
Argued at Richmond, Virginia


ALFONSO LAWRENCE RUSH, III

v.       Record No. 2058-94-2            MEMORANDUM OPINION * BY
                                      JUDGE JOHANNA L. FITZPATRICK
COMMONWEALTH OF VIRGINIA                     MARCH 26, 1996


             FROM THE CIRCUIT COURT OF ALBEMARLE COUNTY
                    Paul M. Peatross, Jr., Judge
            Norman Lamson for appellant.

            H. Elizabeth Shaffer, Assistant Attorney
            General (James S. Gilmore, III, Attorney
            General, on brief), for appellee.



     Alfonso Lawrence Rush, III (appellant) was convicted in a

jury trial of four counts of distribution of cocaine in violation

of Code § 18.2-248(a).    On appeal, he argues that the trial court

erred in:   (1) refusing to dismiss the indictments against him

when each indictment pled separate offenses in the disjunctive,

and (2) denying his motion to strike when the Commonwealth failed

to provide exculpatory evidence as requested.      For the reasons

that follow, we affirm.
                             BACKGROUND

     Charles Dolan (Dolan) was a paid informant for the

Charlottesville Joint Narcotics Unit.      In the fall of 1993, Dolan

was contacted by Detectives Charles Burton (Burton) and Andre

Jolie (Jolie) to make undercover drug purchases.     Dolan was a
     *
      Pursuant to Code § 17.116.010 this opinion is not
designated for publication.
drug user and had been convicted in 1988 of possession of cocaine

with intent to distribute and possession of cocaine while in the

possession of a firearm.

     As part of this operation, Dolan purchased cocaine from

appellant on four dates--September 27, and November 9, 11, and

12, 1993.   On each occasion, Burton and Jolie set up a video

camera and microphone in Dolan's van, and gave him money to

purchase drugs and twenty dollars for gas money.   Dolan would

then leave and stop for gas, beer, and cigarettes.   Dolan

videotaped each transaction with appellant.    After each sale,

Dolan would meet Burton and Jolie, who removed the drugs and

videotape from Dolan's van.
              VALIDITY AND SUFFICIENCY OF INDICTMENTS

     Appellant argues that the indictments were invalid because

they pled separate offenses in the disjunctive.    Additionally, he

asserts that the indictments provided insufficient notice of the

nature and cause of the charges against him.

     Each indictment against appellant cited Code § 18.2-248 and

read as follows:
               On or   about [date], in the County of
          Albemarle,   ALFONSO LAWRENCE RUSH, 3RD did
          unlawfully   and feloniously sell, give or
          distribute   cocaine, a Schedule II controlled
          substance.


Before trial, appellant moved to dismiss the indictments, arguing

that the disjunctive wording charged separate offenses in one

count.   The trial court denied the motion.   Appellant did not




                                  2
request a bill of particulars, or ask that the Commonwealth's

attorney elect which charge to prosecute.   As to each charge, the

trial court instructed the jury that "[t]he defendant . . . is

charged with the crime of distributing cocaine."   (Emphasis

added).   Each jury verdict form also limited the charged crime to

"distribution of cocaine."
               Duplicity is the charging of separate
          offenses in a single count. This practice is
          unacceptable because it prevents the jury
          from deciding guilt or innocence on each
          offense separately and may make it difficult
          to determine whether the conviction rested on
          only one of the offenses or both. . . .
          Duplicity usually occurs because of
          prosecutor error in assuming that a
          particular statute creates a single offense
          which may be committed by multiple means
          (properly chargeable in a single count)
          rather than several offenses.

2 Wayne R. LaFave & Jerold H. Israel, Criminal Procedure

§ 19.2(e), at 457 (1984) (footnotes omitted).   The Virginia

Supreme Court has held that Code § 18.2-248(a) "creates only a

single offense . . . the illegal transfer of controlled drugs."
Stillwell v. Commonwealth, 219 Va. 214, 222, 247 S.E.2d 360, 365

(1978).

     In this case, the trial court did not err in refusing to

dismiss the indictments.   An indictment that tracks the language

of Code § 18.2-248(a) charges a single offense that can be

committed by several means.   Even if the indictments were

duplicitous, the appropriate remedy for a duplicitous indictment

is to "force the government to elect the offense upon which it




                                 3
will proceed, . . . not require the dismissal of the indictment."

2 LaFave & Israel, supra, § 19.2(e), at 457.

       Additionally, the indictments provided appellant with

sufficient notice of the nature and cause of the charges against

him.   Code § 19.2-220 provides as follows:
                The indictment or information shall be a
           plain, concise and definite written
           statement, (1) naming the accused, (2)
           describing the offense charged, (3)
           identifying the county, city or town in which
           the accused committed the offense, and (4)
           reciting that the accused committed the
           offense on or about a certain date. In
           describing the offense, the indictment or
           information may use the name given to the
           offense by the common law, or the indictment
           or information may state so much of the
           common law or statutory definition of the
           offense as is sufficient to advise what
           offense is charged.

The indictment should also "cite the statute or ordinance that

defines the offense or, if there is no defining statute or

ordinance, prescribes the punishment for the offense."     Rule

3A:6(a).   "Both the United States and Virginia Constitutions

recognize that a criminal defendant enjoys the right to be

advised of the cause and nature of the accusation lodged against

him.   The important concerns evident in these provisions are

fully honored by Virginia Code §§ 19.2-220, -221."    Simpson v.

Commonwealth, 221 Va. 109, 114, 267 S.E.2d 134, 138 (1980)

(footnote omitted).   These indictments complied with the

requirements of Code § 19.2-220 and Rule 3A:6(a), and appellant

was provided with sufficient notice of the charges against him.




                                  4
                        EXCULPATORY EVIDENCE

     Appellant next argues that the trial court erred in denying

his motion to strike when the Commonwealth failed to provide

requested exculpatory evidence in violation of Brady v. Maryland,

373 U.S. 83 (1963).

     Appellant filed a pretrial Brady motion, requesting

exculpatory evidence.   The Commonwealth failed to disclose prior

to trial the following evidence about Dolan:    (1) Dolan had a

drug problem and prior drug convictions; (2) Dolan bought beer

before meeting appellant to buy drugs; and (3) Dolan had a
five-year suspended sentence in effect until July 10, 1995.

During the Commonwealth's direct examination of both Detectives

Burton and Dolan at trial, Dolan's drug problem, prior

convictions, and his beer purchases were addressed.    Appellant

did not object to this information or its untimely production.

He neither requested a continuance nor claimed surprise at that

time. Additionally, he had the opportunity to question Dolan at

trial about these issues.   After trial, appellant discovered the

suspended sentence and filed post-trial motions to strike and set

aside the verdict, arguing that the nondisclosure of the

suspended sentence was prejudicial to him.     The trial court

denied these motions.

     It is well established that "the Commonwealth must turn over

evidence favorable to an accused that is material to either guilt

or punishment. . . . [E]vidence is material, 'only if there is a



                                 5
reasonable probability that, had the evidence been disclosed to

the defense, the result of the proceeding would have been

different.'"   Hughes v. Commonwealth, 18 Va. App. 510, 525, 446
S.E.2d 451, 460-61 (1994) (en banc) (citations omitted).    "'A

"reasonable probability" is a probability sufficient to undermine

confidence in the outcome [of the trial].'"    Knight v.

Commonwealth, 18 Va. App. 207, 212, 443 S.E.2d 165, 168 (1994)

(citation omitted).   "[T]he court must 'assess the reasonable

probability of a different result in light of the totality of

circumstances . . . .'"   Id.   Thus, "in order to justify reversal

on appeal, an appellant must not only show that exculpatory

evidence was not disclosed, but must show prejudice as a result

of the Commonwealth's failure to disclose."    Allen v.

Commonwealth, 20 Va. App. 630, 637, 460 S.E.2d 248, 251 (1995).

     Assuming that evidence of the unrelated suspended sentence

is exculpatory, no prejudice resulted from the nondisclosure in

the instant case.   There is no reasonable probability that the

outcome of appellant's trial would have been different.    The

evidence that appellant distributed the cocaine was overwhelming.

Detective Burton and the videotape of each sale clearly

identified appellant as the person who sold drugs to Dolan.

Under these circumstances, a further attack on Dolan's

credibility would not have impacted the jury's verdict.    His drug

use, prior convictions, and beer buying had all been addressed at

trial.   No reasonable probability exists that the outcome would



                                  6
have been different if the information of his suspended sentence

had been timely provided.

        Additionally, no prejudice resulted from the late disclosure

of Dolan's drug use, earlier convictions, and his purchase of

beer.    It was all revealed at trial.   "Where an accused receives

information before or at trial and is able to use it effectively,

and is not otherwise able to demonstrate prejudice from the late

disclosure, the discovery violation has not deprived him of a

fair trial."     Moreno v. Commonwealth, 10 Va. App. 408, 419, 392
S.E.2d 836, 843 (1990).    The Commonwealth introduced this

evidence during its direct examination of both Detectives Burton

and Dolan.    Appellant had the opportunity to cross-examine Dolan

and failed to demonstrate that the late disclosure prejudiced

him.    Thus, the trial court properly denied his motions to strike

and to set aside the verdict.

        Accordingly, the decision of the trial court is affirmed.

                                                     Affirmed.




                                   7